Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his remarks argues that “Dazai et al., Ling et al., Sato et al. and Crabtree et al. alone, or in combination fails to teach the injection of LIF cytokine and optionally at least one of the WntS and carbachol to the precise site of administration as presently claimed in a therapeutically effective method of inducing bone formation, bone repair, and/or bone regeneration in a subject as well as a method of treating at least one of a delayed union bone fracture, nonunion bone fracture, or hypertrophic bone nonunion in a subject. Specifically, the cited prior art fails to teach injecting LIF and optionally at least one of the WntS and carbachol directly into the site of bone fracture, bone disease, bone injury, or bone abnormality, let alone into the soft cartilage callus at the site of the bone fracture or bone nonunion”.  The arguments are considered to be persuasive.  The prior art does not teach the claimed composition being used at the site of bone fracture, bone disease, bone injury, or bone abnormality by being injected directly into the site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617